                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 TINA M. DOBBINS,

                        Plaintiff,

        v.                                         Civil Action 2:20-cv-2826
                                                   Judge Sarah D. Morrison
                                                   Magistrate Judge Chelsey M. Vascura
 COMMISSIONER OF SOCIAL
 SECURITY,

                        Defendant.



                            REPORT AND RECOMMENDATION

       Plaintiff, Tina M. Dobbins (“Plaintiff”), brings this action under 42 U.S.C. § 405(g) for

review of a final decision of the Commissioner of Social Security (“Commissioner”) denying her

application for Social Security Disability Insurance benefits. This matter is before the Court on

Plaintiff’s Statement of Errors (ECF No. 20), the Commissioner’s Memorandum in Opposition

(ECF No. 25), and the administrative record (ECF No. 16). For the reasons that follow, it is

RECOMMENDED that Plaintiff’s Statement of Errors be OVERRULED and that the

Commissioner’s decision be AFFIRMED.

                                     I.     BACKGROUND

       Plaintiff filed her application for Title II Social Security Disability Insurance benefits on

October 9, 2014, alleging that she had been disabled since November 30, 2012. (R. at 315.) On

June 6, 2017, following administrative denials of Plaintiff’s application initially and on

reconsideration, Administrative Law Judge Irma J. Flottman (the “ALJ”) held a hearing. (Id. at

145–70.) Following the hearing, the ALJ issued a decision finding that Plaintiff was not disabled
within the meaning of the Social Security Act. (Id. at 88–113.) The Appeals Council denied

Plaintiff’s request for review, and Plaintiff filed an action in this Court. (Id. at 1–7, 1033–34.)

This Court reversed the Commissioner’s non-disability finding and remanded the case back to

the Administration. (Id. at 1035–36.)

       The ALJ held a second hearing on December 12, 2019. (R. at 1002–32.) Plaintiff,

represented by counsel, appeared and testified. (Id.) Vocational expert Ramona Robinson (the

“VE”) also appeared and testified at the hearing. (Id.) On January 31, 2020, the ALJ issued a

decision finding that Plaintiff was not disabled within the meaning of the Social Security Act.

(Id. at 965–1001.) On March 10, 2020, the Appeals Council denied Plaintiff’s request for review

and adopted the ALJ’s decision as the Commissioner’s final decision. (Id. at 1–6.) Plaintiff then

timely commenced the instant action. (ECF No. 1.)

       In her Statement of Errors, Plaintiff contends that the RFC the ALJ assessed is not

supported by substantial evidence because the ALJ erred in her consideration and weighing of

the opinion evidence. (Pl.’s Statement of Errors 10–16.) Specifically, Plaintiff argues that the

ALJ erred in her consideration of the opinions of an examining physical therapist and Plaintiff’s

treating nurse practitioner. (Id.)

                                     II.     ALJ DECISION

       On January 31, 2020, the ALJ issued a decision finding that Plaintiff was not disabled

within the meaning of the Social Security Act. (R. at 965–1001.) At step one of the sequential




                                                  2
evaluation process,1 the ALJ found that Plaintiff had not engaged in substantial gainful activity

since November 30, 2012, her alleged onset date. (Id. at 971.) At step two, the ALJ found that

Plaintiff had the severe impairments of degenerative joint disease of both acromioclavicular

joints, spondylosis and disc bulging of the lumbar spine, degenerative disc disease of the cervical

and thoracic spine, fibromyalgia, and obesity. (Id. at 971–76.) At step three, the ALJ found that

Plaintiff did not have an impairment or combination of impairments that met or medically

equaled one of the Listings in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Id. at 976–77.) At

step four of the sequential process, the ALJ set forth Plaintiff’s RFC as follows:

         [T]he claimant has the residual functional capacity to perform light work as defined
         in 20 CFR 404.1567(b) and 416.967(b) except no climbing of ladders, ropes, or
         scaffolds; occasional climbing ramps and stairs, stooping, crouching, and kneeling;
         frequent balancing; no crawling; avoid all exposure to hazards suck as use of
         moving machinery and no exposure to unprotected heights.

         (Id. at 977.) At step five of the sequential process, the ALJ, relying on the VE’s

testimony, found that Plaintiff could make a successful adjustment to other work that existed in



1
  Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. § 404.1520(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

    1.      Is the claimant engaged in substantial gainful activity?
    2.      Does the claimant suffer from one or more severe impairments?
    3.      Do the claimant’s severe impairments, alone or in combination, meet or equal the
            criteria of an impairment set forth in the Commissioner’s Listing of Impairments, 20
            C.F.R. Subpart P, Appendix 1?
    4.      Considering the claimant’s residual functional capacity, can the claimant perform his
            or her past relevant work?
    5.      Considering the claimant’s age, education, past work experience, and residual
            functional capacity, can the claimant perform other work available in the national
            economy?

See 20 C.F.R. § 404.1520(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).

                                                  3
significant numbers in the national economy. (Id. at 991–92.) The ALJ therefore concluded that

Plaintiff was not disabled under the Social Security Act. (Id. at 992.)

                          III.    RELEVANT RECORD EVIDENCE

       The following summarizes the record evidence relevant to Plaintiff’s Statement of Errors.

A.     Plaintiff’s Testimony

       Plaintiff testified at the 2017 hearing that she was unable to work because of “daily pain

and suffering.” (Id. at 153.) She confirmed that she was being treated for fibromyalgia, but said

that the treatment did not help “very much” with her pain. (Id.) She testified that “anything [she

tries] to do” makes the pain worse. (Id.) She said that she had trouble with her legs and that she

could not stand for “very long or walk very far without them giving out.” (Id. at 154–55.)

Plaintiff said that she could generally sit for about twenty minutes at a time, could prepare food

in the microwave and dress herself, but that in a typical day she did not “really do a whole lot.”

(Id. at 155–57.) She testified that she had pain in her arms and hands and that she had difficulty

holding on to things. (Id. at 155–56.) She testified that she took multiple medications for pain

and that those medications made her drowsy. (Id. at 159–60.) Plaintiff said dealing with the

pain was “very depressing.” (Id. at 162.)

       Plaintiff also testified at the 2019 hearing. (R. at 1006–26.) She again said that she dealt

with fibromyalgia and chronic pain, among other issues. (Id. at 1012–26.) She said that she had

tried injections, physical therapy, a TENS unit, medication, and water therapy to help with the

pain. (Id. at 1012–14.) She said she was no longer able to get the injections in her neck because

of swelling. (Id. at 1013.) Plaintiff said that she had difficulty walking, that she could sit or

stand for about twenty minutes before she got too uncomfortable, and that she spent more time

lying down “than [she does] up.” (Id. at 1017–19.) Plaintiff testified that she could not lift

anything heavier than a gallon of milk, that she had difficulty reaching overhead, and that she

                                                  4
sometimes would lose her grip. (Id. at 1019.) Plaintiff said that she did not participate in any

hobbies, but that she could dress herself, help prepare food, fold laundry, do dishes, and visit

extended family occasionally. (Id. at 1020–23.) She testified that she sometimes needed to

elevate her legs due to swelling, but that she had not needed to do that for about a month. (Id. at

1025.) She said that she used a nebulizer for about twenty minutes, three times a day, to treat her

breathing issues. (Id. at 1025–26.)

B.     Medical Records

       From 2012 through 2019, Plaintiff complained of neck, back, and leg pain to her

providers. (See, e.g., R. 8, 57, 136, 431, 510, 636, 707, 841, 904, 1190, 1235, 1329.) During

these visits, Plaintiff sometimes had normal physical exams, but other times physical exams

showed tenderness and reduced range of motion. (See, e.g., id. at 40, 81–82, 141, 440, 469, 488,

493, 502, 508, 534, 625, 711, 1194, 1250–51, 1347–48, 1375.) Plaintiff repeatedly had imaging

done on her neck, back, and pelvis, which generally showed mild or moderate degeneration,

stenosis, or similar issues, but were otherwise unremarkable. (See, e.g., id. at 16, 46, 116, 430,

461, 516, 530, 606, 647, 694, 742, 760, 1200, 1229–30, 1258, 1332, 1365–66, 1372.) In 2015

and 2017, Plaintiff underwent nerve, which revealed inconsistent results. (Id. at 847–48, 869.)

Throughout the record, Plaintiff’s doctors assessed her with several different diagnoses,

including arthralgia of multiple joints; fibromyalgia; myofascial pain; generalized pain;

degenerative cervical spinal stenosis; cervicalgia; and spondylosis. (See, e.g., id. at 13, 15, 18,

69, 127, 747, 1189, 1279–80.) At some appointments, her providers noted improvement, but

others noted continued difficulties, and, on one occasion, indicated that Plaintiff required a cane

or walker to ambulate. (Id. at 847–75, 907.) Plaintiff sometimes requested more aggressive

treatment than her providers found appropriate, like narcotic pain medications or longer time off



                                                  5
work. (Id. at 491, 496, 498.) On one occasion, Plaintiff became “angry” and “tearful” when her

doctor refused to prescribe her narcotic pain medication. (Id. at 499.)

         At times, Plaintiff’s doctors recommended that she attend physical therapy, but at other

times they opined that she would not be able to tolerate physical therapy. (See, e.g., R. at 45,

699, 1189, 1279–80, 1233, 1333.) When Plaintiff did attend therapy, she sometimes reported

improvement, but other times reported that the physical therapy made her symptoms worse. (Id.

at 58, 61, 63, 1247.) Further, her attendance was sporadic; she sometimes arrived late and was

ultimately discharged from physical therapy for failure to attend sessions. (Id. at 30, 1239, 1253,

1272.)

         Plaintiff tried several different treatments for her pain, including medication and

injections. (See, e.g., R. at 22–25, 128–29, 700, 780, 881, 888, 898, 942, 1265, 1324–25.) At

times, she reported that these treatments improved her symptoms, at other times she reported

only short-lasted improvement, and at still other times she reported no improvement. (Id. at 45,

707, 884, 902, 924, 938, 1288, 1333.) Plaintiff also reported that she did not experience side

effects from the meds. (Id. at 903.)

         Plaintiff reported to the emergency department or urgent care multiple times complaining

of pain or numbness. (See, e.g., R at 339, 437, 451, 467, 555, 613, 636–37, 767, 1222.) On a

few occasions, Plaintiff received emergency care for other issues and denied back, leg, or other

body pain. (Id. at 534, 542, 674.) During some physical exams in the emergency departments,

Plaintiff had a normal physical exam; other times Plaintiff had tenderness, decreased range of

motion, or other symptoms. (See, e.g., id. at 440, 452, 469, 543, 589, 625, 655, 768, 773, 1224.)

         In January 2015, Plaintiff underwent a consultative examination. (R. at 517–25.) She

reported back pain and pain, nerve damage, tingling and numbness, and a burning sensation in



                                                  6
her arms and legs. (Id. at 517.) Her physical exam was generally normal, but she had positive

straight-leg-raises and some difficulty getting on and off the exam table. (Id. at 520–21.) The

examiner opined that Plaintiff was able to lift or carry light objects, and could squat with

moderate difficulty. (Id. at 520.) The examiner further opined as follows:

        [Plaintiff has] mild limitations with sitting and mild to moderate limitations with
        standing and walking due to back pain. . . . The claimant may have mild to
        moderate limitations with lifting and carrying weight due to back pain. There are
        limitations on bending, stooping, crouching, squatting and so on and the claimant
        will be able to perform these occasionally due to back pain. There are no
        manipulative limitations on reaching, handling, feeling, grasping, fingering and the
        claimant will be able to perform these frequently. There are no relevant visual,
        communicative or work place environmental limitations.

(Id. at 521.)

        During another 2015 consultative examination, Plaintiff reported back and neck pain,

with pain occasionally radiating down her legs. (R. at 713.) She reported that these symptoms

limited her ability to sit, stand, and walk to about 15 minutes at a time. (Id.) The physical exam

showed that Plaintiff “walked with a stiffened gait and a slight right limp.” (Id. at 714.) She was

only able to sit or stand for about 10 minutes at a time. (Id.) A musculoskeletal exam was

generally unremarkable, but she had a constant spasm in back. (Id. at 715–16.) The examiner

summarized his findings as follows:

        I found no residual quantifiable functional impairment regarding claimant’s hand
        complaints or fatigue complaints in the examination today. In view of her back
        problems, compounded by her problem of being overweight (BMI equals 34), she
        would probably be limited in the performance of physical activities involving
        sustained sitting, standing, walking, climbing, liftings, and carrying. She would
        probably be able to perform physical activities involving handling objects,
        speaking, hearing, following directions, and travel.

(R. at 716–17.)




                                                 7
C.      Rhonda Forestal, P.T.

        In January 2017, Rhonda Forestal, P.T., completed a physical capacity evaluation. (R. at

788–89.) Shawn A. Bonner, M.D., Plaintiff’s treating physician, also signed off on the

evaluation. (Id.) In that evaluation, Ms. Forestal opined that Plaintiff could stand for ten

minutes at a time, walk for five minutes at a time, and sit for twenty minutes at a time. (Id. at

788.) She further opined that Plaintiff could perform no lifting; could not use her right hand for

repetitive grasping, pushing, pulling, or fine manipulation; could not reach above the shoulder

level; and could never bend, squat, crawl, climb stairs, or climb ladders. (Id. at 788–89.) Ms.

Forestal also indicated that Plaintiff’s conditions were likely to get worse with job stress. (Id. at

789.)

D.      Anna Purkey, C.N.P.

        Plaintiff saw Anna Purkey, C.N.P., from August 2018 through December 2019. (See,

e.g., R. at 1375, 1388–1401, 1412.) At these appointments, Ms. Purkey noted that Plaintiff was

experiencing back and neck pain, and that Plaintiff requested pain medication. (Id.) She also

observed that Plaintiff had a mass on her neck. (Id.). In progress notes, Ms. Purkey listed

several diagnoses for Plaintiff including fibromyalgia, cervicalgia, and sciatica. (Id.)

        In December 2019, Ms. Purkey wrote a letter on Plaintiff’s behalf in which she wrote that

Plaintiff had “experienced a multitude of problems over this past year . . . she has been unable to

work due to the pain and fatigue.” (Id. at 1412, 1416.) Ms. Purkey listed several diagnoses for

Plaintiff including Lordosis, Cervicalgia, Lymphedema, Chronic pain, a neck mass, and

Addison’s. (Id.) Ms. Purkey opined that Plaintiff could occasionally lift up to five pounds, and

never lift more than twenty pounds; that she could occasionally perform reaching, fingering, and

handling bilaterally; that she could stand for four hours, walk for three hours, and sit for four

hours in an eight-hour work day; that she could occasionally bend and squat, but never crawl,

                                                  8
climb steps, or climb ladders. (Id. at 1414–15.) Ms. Purkey indicated that Plaintiff’s condition

had persisted since June 2018 and that her conditions would likely worsen with job stress.

(1415–16.) Ms. Purkey opined that Plaintiff would generally be moderately limited in all mental

functional capacity areas. (Id. at 1417–19.) Finally, Ms. Purkey opined that Plaintiff would

likely have attendance problems due to both her conditions and due to medication side effects.

(Id. at 1416, 1419.)

                               IV.     STANDARD OF REVIEW

       When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C.

§ 405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

       Although the substantial evidence standard is deferential, it is not trivial. The Court must

“take into account whatever in the record fairly detracts from [the] weight” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)).

       Nevertheless, “if substantial evidence supports the ALJ’s decision, this Court defers to

that finding ‘even if there is substantial evidence in the record that would have supported an

opposite conclusion.’” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (quoting Key v.

Callahan, 109 F.3d 270, 273 (6th Cir. 1997)). Finally, even if the ALJ’s decision meets the
                                                  9
substantial evidence standard, “a decision of the Commissioner will not be upheld where the

SSA fails to follow its own regulations and where that error prejudices a claimant on the merits

or deprives the claimant of a substantial right.” Bowen v. Comm’r of Soc. Sec., 478 F.3d 742,

746 (6th Cir. 2007).

                                       V.      ANALYSIS

       As set forth above, Plaintiff challenges the ALJ’s consideration and weighing of (1) a

physical capacity evaluation signed by an examining physical therapist and Plaintiff’s treating

physician and (2) a letter from Plaintiff’s treating nurse practitioner. The undersigned considers

these contentions of errors in turn.

A.     The ALJ’s Consideration of Ms. Forestal and Mr. Bonner’s Opinion

       Plaintiff argues that the ALJ erred in discounting the physical capacity evaluation

completed by Rhonda Forestal, P.T. (Pl.’s Statement of Errors 10–16, ECF No. 20.) As a

threshold matter, this Court has concluded that the evaluation was also signed by Dr. Shawn

Bonner, Plaintiff’s treating physician. See Dobbins v. Comm’r of Soc. Sec., No. 2:18-CV-725,

2019 WL 1054552, at *5 (S.D. Ohio Mar. 6, 2019), report and recommendation adopted, No.

2:18-CV-725, 2019 WL 1455476 (S.D. Ohio Apr. 2, 2019). When a treating source co-signs an

opinion, that opinion should be evaluated as a treating source opinion. See Hargett v. Comm’r of

Soc. Sec., 964 F.3d 546, 553 (6th Cir. 2020) (“[A] doctor’s cosignature indicates at a minimum

that the doctor agrees with the other source’s opinion. . . . [A] treating physician may adopt or

ratify the opinion of a non-treating source by providing a signature.”).

       The ALJ must consider all medical opinions that he or she receives in evaluating a

claimant’s case. 20 C.F.R. § 416.927(c). The applicable regulations define medical opinions as

“statements from physicians and psychologists or other acceptable medical sources that reflect

judgments about the nature and severity of your impairment(s), including your symptoms,

                                                 10
diagnosis and prognosis, what you can still do despite impairment(s), and your physical or

mental restrictions.” 20 C.F.R. § 416.927(a)(2).

          The ALJ generally gives deference to the opinions of a treating source “since these

sources are likely to be the medical professionals most able to provide a detailed, longitudinal

picture of [a patient’s] medical impairment(s) and may bring a unique perspective to the medical

evidence that cannot be obtained from the objective medical filings alone . . .” 20 C.F.R. §

416.927(c)(2); Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 408 (6th Cir. 2009). If the treating

physician’s opinion is “well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in [the claimant's] case

record, [the ALJ] will give it controlling weight.” 20 C.F.R. § 404.1527(c)(2).

          If the ALJ does not afford controlling weight to a treating physician’s opinion, the ALJ

must meet certain procedural requirements. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544

(6th Cir. 2004). Specifically, if an ALJ does not give a treating source’s opinion controlling

weight:

          [A]n ALJ must apply certain factors-namely, the length of the treatment
          relationship and the frequency of examination, the nature and extent of the
          treatment relationship, supportability of the opinion, consistency of the opinion
          with the record as a whole, and the specialization of the treating source-in
          determining what weight to give the opinion.

Id. Furthermore, an ALJ must “always give good reasons in [the ALJ’s] notice of determination

or decision for the weight [the ALJ] give[s] your treating source's opinion.” 20 C.F.R. §

416.927(c)(2). Accordingly, the ALJ’s reasoning “must be sufficiently specific to make clear to

any subsequent reviewers the weight the adjudicator gave to the treating source’s medical

opinion and the reasons for that weight.” Friend v. Comm’r of Soc. Sec., 375 F. App’x 543, 550




                                                  11
(6th Cir. 2010) (internal quotation omitted). The United States Court of Appeals for the Sixth

Circuit has stressed the importance of the good-reason requirement:

       “The requirement of reason-giving exists, in part, to let claimants understand the
       disposition of their cases,” particularly in situations where a claimant knows that
       his physician has deemed him disabled and therefore “might be especially
       bewildered when told by an administrative bureaucracy that she is not, unless some
       reason for the agency’s decision is supplied.” Snell v. Apfel, 177 F.3d 128, 134 (2d
       Cir. 1999). The requirement also ensures that the ALJ applies the treating physician
       rule and permits meaningful review of the ALJ’s application of the rule. See
       Halloran v. Barnhart, 362 F.3d 28, 32–33 (2d Cir. 2004).

Wilson, 378 F.3d at 544–45. Thus, the reason-giving requirement is “particularly important

when the treating physician has diagnosed the claimant as disabled.” Germany-Johnson v.

Comm’r of Soc. Sec., 313 F. App’x 771, 777 (6th Cir. 2008) (citing Rogers, 486 F.3d at 242).

There is no requirement, however, that the ALJ “expressly” consider each of the Wilson factors

within the written decision. See Tilley v. Comm’r of Soc. Sec., 394 F. App’x 216, 222 (6th Cir.

2010) (indicating that, under Blakley and the good reason rule, an ALJ is not required to

explicitly address all of the six factors within 20 C.F.R. § 404.1527(c)(2) for weighing medical

opinion evidence within the written decision).

       Finally, the Commissioner reserves the power to decide certain issues, such as a

claimant’s residual functional capacity. 20 C.F.R. § 404.1527(d). Although the ALJ will

consider opinions of treating physicians “on the nature and severity of your impairment(s),”

opinions on issues reserved to the Commissioner are generally not entitled to special

significance. 20 C.F.R. § 404.1527(d); Bass v. McMahon, 499 F.3d 506, 511 (6th Cir. 2007).

       Here, the ALJ offered the following discussion of Ms. Forestal and Mr. Bonner’s

opinion:

       The undersigned has considered the opinion of physical therapist Rhonda Forestal
       and a doctor presumed to be Dr. Shawn Bonner and the undersigned gives their
       opinions little weight. A form was completed by them indicating that the claimant
                                                 12
       could stand for less than two hours total in an eight-hour day, walk for less than
       two hours total, and sit for three hours total. This form indicated the claimant could
       stand for ten minutes at a time, walk for five minutes at a time, and sit for twenty
       minutes at a time. This form indicated that the claimant could lift no weight. They
       indicated the claimant could not use her right hand repetitively to simple grasp,
       push, pull, or fine manipulate. They found she could do repetitive foot controls.
       They claimed she was completely incapable of bending, squatting, crawling, and
       climbing steps and ladders. They claimed she was unable to reach above shoulder
       level. They indicated she could not do “activity” because of pain and stability and
       did not complete most activities attempted.

       This opinion was the basis for the court remand, as the vacated decision weighed
       this opinion in part based on it being an opinion by a physical therapist. As noted
       above, there was also an illegible signature on this form that the District Court has
       concluded belongs to Dr. Shawn Bonner. Regardless of who completed this form,
       there is still no evidence of examination findings, muscle testing, or radiologic
       studies to support this opinion. This opinion provided extreme limitations that were
       completely unsupported by the record. Dr. Bonner’s own treatment records
       repeatedly indicated the claimant had normal gait, strength, and coordination. Dr.
       Bonner’s physical examination findings of the claimant were basically always
       completely normal. The mild objective findings in the record do not support the
       limitations in this opinion and do not provide a basis for this opinion.

       In particular, there is no indication that the claimant was completely incapable of
       listing any weight. Such a restriction would mean that the claimant has complete
       loss of use of her upper extremities and was incapable of lifting even incidental
       weight, such as the weight of a pen or a piece of paper. Even the claimant does not
       allege that she is completely incapable of lifting any weight whatsoever. The
       claimant repeatedly indicated that she could list ten pounds or a gallon of milk. She
       could also perform a variety of daily activities that would require at least some
       degree of lifting, such as dress and bathe herself, wash dishes, and fold laundry.
       The statement that she was incapable of lifting any weight ever is so contrary to the
       evidence that it severely undermines the entirety of this opinion. Similarly, while
       the claimant testified to having some symptoms reaching above

(R. 22–23.)

       The undersigned finds no error with the ALJ’s consideration and assessment of Ms.

Forestal and Dr. Bonner’s opinion. The ALJ properly declined to afford the opinion controlling

weight and articulated good reasons for assigning the opinion “little weight.” The ALJ

reasonably rejected the extreme opinion as unsupported by either Dr. Bonner’s own treatment

notes and examination findings or the objective testing results. See 20 C.F.R. §§ 404.1527(c)(2),


                                                13
416.927(c)(2) (providing that a treating source opinion will be given controlling weight if and

only if the opinion is “well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in [the] case record”). The

obvious inconsistencies the ALJ outlined in her discussion of this opinion and also elsewhere in

her opinion provide substantial evidence in support of the her decision to reject Ms. Forestal and

Dr. Bonner’s opinion. See S.S.R. 96-2p, 1996 WL 374188 at *3; (See also, e.g., R. at 522–25

(2015 consultative examination finding that Plaintiff had a normal range of motion in shoulders,

arms, and hands); R. at 1189 (noting that Plaintiff’s arm weakness was “most likely” due to

deconditioning); R. at 790– 802 (Dr. Bonner’s progress notes reflecting that Plaintiff experienced

“no muscle weakness,” “no muscle aches,” and presented with a normal gait and muscle tone).)

       Because the ALJ provided good reasons supported by substantial evidence for assigning

Ms. Forestal and Dr. Bonner’s opinion little weight, the undersigned concludes that the ALJ did

not violate the treating physician rule or otherwise err in the consideration and weighing of this

opinion. It is therefore RECOMMENDED that this contention of error be OVERRULED.

B.     The ALJ’s Consideration of the Nurse Practitioner Purkey’s Opinion

       Plaintiff next argues that the ALJ should have given greater weight to the opinion of her

treating nurse practitioner, Ms. Anna Purkey, C.N.P. (Pl.’s Statement of Errors 11–16, ECF No.

20.) In Plaintiff’s view, the ALJ’s reasons for discounting Ms. Purkey’s opinion are not

supported by substantial evidence. (Id.) The undersigned disagrees.

       The ALJ must consider all medical opinions that he or she receives in evaluating a

claimant’s case. 20 C.F.R. § 416.927(b). The applicable regulations define medical opinions as

“statements from acceptable medical sources that reflect judgments about the nature and severity

of your impairment(s), including your symptoms, diagnosis and prognosis, what you can still do

despite impairment(s), and your physical or mental restrictions.” 20 C.F.R. § 416.927(a)(1).
                                                14
       Nurse practitioners, like Ms. Purkey, however, are not “acceptable medical sources” and

instead fall into the category of “other sources.” 20 C.F.R. §§ 404.1513(a), 416.913(a); SSR 06–

03P, 2006 WL 2329939, at *2; see also Cruse v. Comm’r of Soc. Sec., 502 F.3d 532, 541 (6th

Cir. 2007) (explaining that “an ALJ has discretion to determine the proper weight to accord

opinions from “other sources” such as nurse practitioner”). Although the ALJ must consider

opinions from “other sources” and “generally should explain the weight given,” “other-source

opinions are not entitled to any special deference.” Hill v. Comm’r of Soc. Sec., 560 F. App’x

547, 550 (6th Cir. 2014) (citation omitted); 20 C.F.R. § 416.927(f)(2) (providing that the ALJ

“generally should explain the weight given to opinions from these sources or otherwise ensure

that the discussion of the evidence in the . . . decision allows a claimant or subsequent reviewer

to follow the adjudicator’s reasoning . . . .”) The ALJ considers “other source” opinions using

the same factors for weighing a medical opinion from an acceptable medical source, but “not

every factor for weighing opinion evidence will apply in every case because the evaluation of an

opinion from a medical source who is not an acceptable medical source . . . depends on the

particular facts in each case.” 20 C.F.R. § 416.927(f)(1). The relevant factors include the

examining relationship, the length of the treatment relationship and frequency of examination,

the nature and extent of the treatment relationship, supportability of the opinion, consistency of

the opinion with the record as a whole, and the specialization of the source. 20 C.F.R.

§ 416.927(c)(1)–(6).

       Here, the ALJ offered the following discussion of Ms. Purkey’s opinion:

       The undersigned has considered the opinion of nurse Anna Purkey as an “other
       source” opinion pursuant to 20 CFR 404.1527 and 416.927 and give this opinion
       little weight. She wrote a conclusory statement that the claimant was “unable to
       work due to the pain and fatigue” that she was having. The ultimate issue of
       determining disability is a finding reserved for the Commissioner. Ms. Purkey then
       complete a more specific form indicat[ing] that the claimant could rarely lift and
       carry 20 pounds and occasionally five pounds. She indicated the claimant could
                                                15
       occasionally reach, handle, and finger. She claimed the claimant could stand for
       four hours total in an eight-hour day, walk for three hours total, and sit for four
       hours total. She indicated the claimant could use her feet for repetitive movements
       to operate foot controls. She indicated the claimant could never crawl, climb stairs,
       or climb ladders. She indicated the claimant could occasionally crouch, squat, and
       bend. She claimed the claimant could not reach over her shoulder. She claimed
       the claimant’s condition would likely deteriorate if placed under stress, suck as with
       working. She claimed the claimant would be absent from work two or more days
       a month.

       Ms. Purkey also completed a mental health form indicating the claimant had
       moderate limitations related to social interaction, moderate to marked with
       sustained concentration and persistence, and mild to moderate limitations with
       adaptation. She again indicated the claimant would be absent [from] work two or
       more days a week and her condition would deteriorate if placed under stress.

       Ms. Purkey has been treat[ing] the [claimant] over the past year. However, her
       treatment records of the claimant are fairly vague, often not documenting any
       examination findings. There is little in her examination notes of the claimant to
       explain what Ms. Purkey was basing her opinion on and she did not provide detailed
       explanations to support the limitations she gave. Furthermore, her assertion that
       these limitations were the result of “neck mass, Addison’s disease,
       lordosis/sciatica” were not supported by the record. There is no indication that the
       claimant’s Addison’s disease and neck mass would result in any exertional,
       manipulative, or postural limitations and her spinal imaging did not show signs of
       significant lordosis or sciatica that would explain her symptoms. In addition, like
       the physical therapist and Dr. Bonner’s opinion, there is no explanation about why
       the claimant’s physical condition would deteriorate due to stress or why she could
       not reach overhead.

       Additionally, Ms. Purkey provided absolutely no mental health related treatment to
       the claimant and there is minimal support for the mental limitations given. In
       addition, the mental health form defined the terms “mild,” “moderate,” “marked,”
       and “extreme” in unusual ways contrary to Social Security laws and regulations
       and the DSM V. The form defined “mild” as “unable to function in this area less
       than ten percent of the work day or work week.[“] “Moderate” was defined as
       unable to function eleven to twenty-five percent, “marked” as “twenty-six to fifty
       percent,” and “extreme” as “over fifty percent.” Such definitions are deceptive and
       the form itself carried a heavy basis implying even mild symptoms result in a
       significant loss of functioning. For instance, typically vocational experts indicate
       being off-task for ten percent of the workday would preclude all work. However,
       in order for a mental health impairment to be severe, it has to have a moderate
       limitation. Thus, according to the definitions of “moderate” used on this form, they
       would automatically be disabled. Such language is contradictory [to] the Social
       Security laws and regulations. Thus, this opinion is given little weight.

(R. at 989–90.)

                                                16
       The undersigned finds no error with the ALJ’s consideration and weighing of Ms.

Purkey’s opinion. The ALJ properly considered that Ms. Purkey was an other source and also

the length and nature of their treatment relationship and reasonably discounted her opinion based

upon the lack of supportability from Ms. Purkey’s examination notes and the demonstrated

inconsistencies between Ms. Purkey’s opinions and the record evidence. The ALJ also correctly

pointed out that Ms. Purkey’s conclusory opinion that Plaintiff cannot work is not entitled to

deference and is an issue reserved for the Commissioner. See 20 C.F.R. § 404.1527(d); Bass,

499 F.3d at 511. Significantly, the ALJ’s opinion makes clear the bases for Plaintiff’s RFC

finding, including Plaintiff’s conservative treatment history, examination findings, objective

findings on imaging and testing, and a thorough discussion opinion evidence and Plaintiff’s

allegations. In short, the ALJ reasonably weighed Ms. Purkey’s opinion, and substantial

evidence supports the ALJ’s RFC determination. For these reasons, it RECOMMENDED that

this contention of error be OVERRULED.

                                       VI.     DISPOSITION

       In sum, from a review of the record as a whole, the Court concludes that substantial

evidence supports the ALJ’s decision denying benefits. For the foregoing reasons, it is

RECOMMENDED that the Court OVERRULE Plaintiff’s Statement of Errors and AFFIRM

the Commissioner of Social Security’s decision.

                            VII.    PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

                                                  17
made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


                                                     /s/ Chelsey M. Vascura
                                                     CHELSEY M. VASCURA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                18
